DETAILED ACTION
	Claims 1, 2, 22-30, 32, 34-37, 39, 41, 43 and 44 are currently pending.  This application is a Continuation of U.S. Patent Serial no. 16/076,314, now U.S. Patent No. 10,975,141. No Restriction Requirement was made in the parent application.

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1, 2, 22-30, 32, 34-37, 39, 41, 43 and 44 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,975,141. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 is the same as patented claim 1 with the exception of the limitation “by introduction, into the Pichia host, of one or more nucleic acid(s) encoding the HAC1spliced protein”.  The methods have the same objective and both comprise a Pichia host; however, the current claims do not specifically recite the step of introducing the heterologous nucleic acids into the host.  The instant claims are a Genus of the patented claims. The isolation of the purified polypeptide which the claimed method seeks to produce would be an obvious step to one of ordinary skill in the art at the time the invention was made.  The nucleic acids .
Claim Rejections - 35 USC § 112-2nd paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 2, 22, 23 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the method fails to provide a step of introducing into the Pichia host, of one or more nucleic acid(s) encoding the HAC1spliced protein”, e.g, the transformation of the host Pichia.  This amounts to a gap amongst the recombinant production method.  This transformation step is critical to the functioning of the claimed method.  Appropriate clarification and/or correction is requested.  NOTE: if the claims were amended to include this step, it would necessitate a Statutory Double patenting rejection under 35 USC 101, as claiming the identical invention as that of claim 1 of US Patent No. 10,975,141.


Claim 22 is vague and indefinite because the wording of the claim is vague and unclear.  The claim recites:
A nucleic acid encoding a polypeptide comprising or essentially consisting of
at least one immunoglobulin single variable domain and encoding HAC1spliced (SEQ ID NO: 14).
This makes it unclear if the nucleic acid comprises/consists encodes both the at least one immunoglobulin single variant domain and the HAC1spliced (SEQ ID NO: 14).  It is the use of the second ‘encoding’ that makes the wording of the claim confusing.  Dependent claim 23 does not clarify this issue.  Appropriate clarification and/or correction is required.
Claim 37 is vague and indefinite because it is unclear what sequences are representative of 4 framework regions (Fr1 to FR4, respectively).  The mere recitation of a name, i.e., FR1-FR4, to describe the invention is not sufficient to satisfy the Statute's requirement of adequately describing and setting forth the inventive concept.  The claim should provide any structural properties, such as the amino acid sequence of the protein or nucleic acid encoding it, which would allow for one to identify the construct without ambiguity.  The mere recitation of a name does not adequately define the claimed genetic construct.  While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the 
Duplicate Claims, Warning
5.	Applicant is advised that should claim 23 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It is suggested that Applicant delete claim 23 given that claims 25-30, 32, 34-3739, 41, 43 and 44 all ultimately depend from claim 24.
Claim Rejections - 35 USC § 112-Written Description
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 22-30, 32, 34-36, 39, 41, 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 
Note: claim 37 is not included in this rejection.
	The instant claims are drawn to nucleic acid/genetic constructs comprising or consisting of nucleic acid encoding any immunoglobulin single variable domain and a nucleic acid encoding HAC1spliced (SEQ ID NO: 14).
. To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. Applicants have not described the genus of claimed nucleotides such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was filed. 
The purpose of the "written description" requirement is broader than tomerely explain how to "make and use"; the applicant must convey with reasonableclarity to those skilled in the art that, as of the filing date sought, he or she was inpossession of the invention. The invention is, for purposes of the "writtendescription" inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar,The nucleic acid itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, "'Written Description" Requirement (66 FR 1099-1111, January 5,2001) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention" (Id. at 1104). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the 
The scope of the claim includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification does not describe any members of the claimed genus of immunoglobulin single variable domains by complete structure. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the claimed genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 
Based on the lack of knowledge and predictability in the art, those of ordinaryskill in the art would not conclude that the applicant was in possession of theclaimed genus of nucleic acid constructs. 

Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to the nucleic acid of the claimed immunoglobulin single variable domains, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use thepolynucleotides in the compositions as instantly claimed. 

Claim Rejections - 35 USC § 102 or 103
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Royle, K. E. (Modelling as a tool for increasing the specific productivity of single-chain antibody fragments from Pichia pastoris - a thesis submitted for the degree of doctor of philosophy of Imperial College London and the Diploma of Imperial College London 2013. Imperial College London. 2013 Sept 1) Reference provided by Applicants on PTO-1449.
	Royle teaches a Pichia pastoris expression host for its ease of genetic manipulation and its capacity for high cell densities in cheap culture.  The reference teaches a strategy to optimize production of single chain antibody fragments (scFvs) by co-overexpression of HAC1 spliced.  scFvs represent the smallest functional unit of an antibody, consisting of the variable region of one heavy and one light chain coupled together by a protein linker sequence, e.g., at least one immunoglobulin single variable domain.  Larger or smaller domains would have been obvious to express.  The reference teaches the use of different promoters and different means to increase expression.  The reference teaches that certain auxiliary proteins are additionally enhanced.  The reference teaches that Kar2, Pd1, for example, are increased in addition to HAC1. It would be obvious that a single domain from the variable regions could be expressed in a similar manner. While Royle et al does not specifically recite In re Best, 195 USPQ 430, 433 (CCPA 19&&).  Further, the amino acid sequence of a known protein is an inherent property.  See particularly pages, 39, 47-50, 76-77, 121-123, 169-172 and 185, in addition to the full article.
NOTE:  Applicants overcame the rejection of Royle in the parent application by adding the step of ‘by introduction into the Pichia host, one or more nucleic acids encoding the HAC1spliced protein.  Instant claim 1 is currently the same as the claim which was rejected in the parent application prior to the amendment of the claim to include the introduction of the HAC1spliced nucleic acid.

Status of Claims:
	No claims are presently allowed. The closest prior art of record, Royle cited in the parent application and in the 102/103 rejection above, describes experiments designed to test the conclusions gleaned from a theoretical model. See e.g., Chapters 4, 6, and 7. In particular, scFv output was assessed in strains following over-expression However, Royle does not teach or suggest that upregulation of endogenous Hac1 (or enhanced expression of HAC1 spliced protein) in the absence of Kar2 and/or PDI results in increased scFv production. Moreover, Royale does not describe the introduction of one or more nucleic acid(s) encoding the HAC I spliced protein. 	Specifically, Royle does not teach, at least: (1) production of a single variable domain; or (ii) enhanced expression of the HAC1spliced “by introduction, into the Pichia host, of one or more nucleic acid(s) encoding the HAC1spliced protein.” 
	Moreover, Royle does not teach or suggest that enhanced expression of HACI1spliced would be beneficial to obtain enhanced production of scFvs, let alone enhanced production of immunoglobulin single variable domains (ISVs). This can be contrasted with Royle’s teachings regarding overexpression of Kar2 and/or PDI. As described in the instant application, introduction of HACI1spliced into the Pichia host resulted in a more pronounced increase in yield of ISVs than the introduction of the auxiliary proteins Kar2 or PDI. See e.g., Examples 3 and 4; see also Tables 3, 4 and 5. These results were unexpected and could not have been predicted based on the teachings of Royle.
	Applicants have unexpectedly found that the introduction of the HAC1spliced not only improves the yield of immunoglobulin single variable domains of the VHH1 type, but also to other immunoglobulin single variable domains, such as e.g. immunoglobulin single variable domains of the VHH2 and VHH3 type.  More in particular, the present inventors have found (by screening a library of auxiliary proteins) 

Prior art made of record, not presently relied upon:
	The prior art teaches that auxiliary protein HAC1 spliced, from multiple sources, was known to enhance expression of proteins recombinantly in a Pichia host.  
	Chiba et al (WO 2007/132949-A1). Chiba et al teach a novel transformed host cell with human artificial chromosome HAC1 vector and the ribosome binding protein (RBP)1 by cutting the O-mannosyl protein transferase gene, for producing proteins.  
	Callewart et al (WO 2008/12017-A2; May 2013). SEQ ID NO: 4 of Callewart is 100% identical to applicants SEQ ID NO: 14.  Host cells are Yarrowia lipolytica or Arxula adeninvorans cell.  
	Liu et al (CN103088052-A) teaches translation regulatory factor Hac1, SEQ ID NO:3 and for promoting the expression of a phytase in a Pichia pastoris.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/15/22